ORDER
PER CURIAM.
Appellant, Sam David (“defendant”), appeals the judgment of the Circuit Court of St. Louis County in favor of respondent, Asma Alyatim (“plaintiff’). Plaintiff filed a premises liability action against defendant and, following a jury trial, was awarded $35,000.00 in damages. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment *728pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.